C. A. 3d Cir. [Certiorari granted, 454 U. S. 939.] Motion of petitioner in No. 81-280 for divided argument and for additional time for oral argument granted, and an additional 15 minutes allotted for oral argument to be divided as follows: Counsel for petitioners in Nos. 81-280 and 81-331, 20 minutes; and counsel for petitioners in Nos. 81-330, 81-332, and 81-333, 25 minutes. Respondents also allotted an additional 15 minutes for oral argument. Motion of petitioners in Nos. 81-330, 81-331, 81-332, and 81-333 for divided argument and for additional time for oral argument denied.